                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


VINCENT LANE,

                       Plaintiff,

       v.                                              Civil Action 2:19-cv-4592
                                                       Judge Michael H. Watson
                                                       Magistrate Judge Kimberly A. Jolson


C/O COOPER, et al.,

                       Defendants.


                                               ORDER

       Plaintiff currently has two cases pending before this Court. (See 2:19-cv-1793 and 2:19-

cv-4592). He filed his first case on June 7, 2019, (2:19-cv-1793, Doc. 1), and on August 2, 2019,

the Undersigned denied twenty of Plaintiff’s motions and recommended denying his Motions for

Injunctive relief. (Id., Doc. 38). Since that date, Plaintiff has filed four additional motions, as well

two miscellaneous discovery filings (see id., Docs. 40, 41, 42, 43, 48, 49), and on August 13, 2019,

the Court directed Plaintiff to stop engaging in excessive motions practice, (id., Doc. 44).

       Plaintiff filed his second case on October 16, 2019, (2:19-cv-4592, Doc. 1), and on October

21, 2019, the Court found that Plaintiff’s two cases are related, (id., Doc. 3). Having performed

the initial screen of Plaintiff’s new Complaint required by 28 U.S.C. §§ 1915(e) and 1915(A), the

Court concludes that, at this juncture, this action may proceed. The Court will note, however, that

it has reason to be skeptical of the allegations in Plaintiff’s Complaint.

       For example, in Plaintiff’s related case, the Undersigned found inter alia, that Plaintiff

could not show a strong likelihood of success on the merits on his sexual assault claims because

the State submitted shift rosters showing that Defendant was not at work on the day that Plaintiff
alleged he assaulted him. (2:19-cv-1793, Doc. 38). Now, Plaintiff raises separate but related

allegations of sexual assault, retaliation, and abuse against prison officials. (Doc. 1-1). But, given

the serious nature of Plaintiff’s recent allegations, the Court concludes that, at this early stage, this

action may proceed. For the sake of judicial economy, however, it is RECOMMENDED that

Plaintiff’s two cases (2:19-cv-1793 and 2:19-cv-4592) be CONSOLIDATED.

        Further, Plaintiff’s motion for leave to proceed in forma pauperis under 28 U.S.C. §

1915(a) is GRANTED. (Doc. 1). Accordingly, it is ORDERED that Plaintiff be allowed to

prosecute his action without prepayment of fees or costs and that judicial officers who render

services in this action shall do so as if the costs had been prepaid.

        Plaintiff is assessed the full amount of the Court’s $350.00 filing fee.                See 28

U.S.C. § 1915(b)(1).     Plaintiff’s affidavit, however, reveals that he currently possesses an

insufficient amount to pay the full filing fee. The custodian of Plaintiff’s inmate trust account at

the institution of his residence is DIRECTED to submit to the Clerk of the United States District

Court for the Southern District of Ohio, as an initial partial payment, 20% of the greater of either

the average monthly deposits to the inmate trust account or the average monthly balance in the

inmate trust account for the six (6) months immediately preceding the filing of the complaint. If

Plaintiff does not currently possess the funds to pay the initial filing fee, the amount assessed shall

be collected from Plaintiff’s account when such funds become available.                 See 28 U.S.C.

§ 1915(b)(4) (“In no event shall a prisoner be prohibited from bring a civil action . . . for the reason

that the prisoner has no assets and no means by which to pay the initial partial filing fee.”).

        Once the initial partial filing fee is paid, the custodian shall submit 20% of the inmate’s

preceding monthly income credited to the account if, during that month, the balance of that account

exceeds $10.00, until the full fee of $350.00 has been paid. 28 U.S.C. § 1915(b)(2). If Plaintiff is



                                                   2
transferred to another prison, the custodian should forward this Order to that institution so that the

new custodian of Plaintiff’s account can collect and remit the monthly partial payment.

       Checks are to be made payable to: Clerk, U.S. District Court

       Checks are to be sent to:

               Prisoner Accounts Receivable
               Joseph P. Kinneary United States Courthouse
               Room 121
               85 Marconi Blvd.
               Columbus, OH 43215

The prisoner’s name and case number must be noted on each remittance.

       Plaintiff is ORDERED to submit a summons and U.S. Marshal 285 for each named

Defendant within fourteen (14) days of this Order. The Clerk is DIRECTED to provide the

appropriate forms to Plaintiff. Upon receipt of these forms, the United States Marshals Service is

DIRECTED to effect service of process by certified mail.

       The Clerk of Court is DIRECTED to mail a courtesy copy of the complaint and a copy of

this Order to the Attorney General of Ohio, Criminal Justice Section, 30 East Broad Street, 26th

Floor, Columbus, Ohio 43215. Each Defendant is ORDERED to answer or otherwise respond to

the complaint within 45 days after being served with a copy of the complaint and summons.

       The Clerk of Court is also DIRECTED to mail a copy of this Order and the attached

instructions, which are hereby incorporated herein, to the Plaintiff and the prison cashier’s office.

The Clerk is further DIRECTED to forward a copy of this Order to the Court’s financial office in

Columbus.

IT IS SO ORDERED.

Date: October 21, 2019                                /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE



                                                  3
